Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/23/2021 has been entered. 

 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 11/23/2021.  In the Amendment, Applicant amended claims 1-3 and 9-11.  Claims 6-7, 14-15 and 17-20 are cancelled.  Claims 21-26 are newly added.  As necessitated by the Amendment, Examiner hereby respectfully withdraws 35 U.S.C § 112 second rejections to claims 1-16.    
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1-5, 8-13, 16 and 21-26 (renumbered 1-18) are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Final Action dated 08/18/2021, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Gao et al. (US PGPUB 2010/0057818, hereinafter Gao) in view of Gautam et al. (US PGPUB 2017/0277555, hereinafter Gautam) and further in view of Vilayannur et al. (US PGPUB 2012/0167080, hereinafter Vilayannur). 
	The invention is directed: create a plurality of chunks associated with each of the virtual machines, creating based on the chunking process and then creating a VM template whose data and disk structure match respective data and disk structures of each of the VMs in the cluster. 
The closest prior arts are Gao et al. (US PGPUB 2010/0057818, hereinafter Gao) in view of Gautam et al. (US PGPUB 2017/0277555, hereinafter Gautam) and further in view of Vilayannur et al. (US PGPUB 2012/0167080, hereinafter Vilayannur) are generally directed to various aspect of method and non-transitory computer storage medium for performing defragment on a physical hard disk of a host machine system having a virtual machine (VM) system and distribution on the physical hard disk of data blocks constituting a VM file in the VM system according to VM file allocation information of the VM system and host machine file allocation information of the host machine system, and further disclose create a cluster template.

Gao, Gautam and Vilayannur teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1 and 9. For examples, it failed to teach “creating, based on the chunking process, a cluster comprising one or more of the VMs, wherein the cluster is created based on an evaluation, by a similarity module, of the vectors, and the VMs in the cluster are included in the cluster based on a comparison of their respective vectors;
creating, using the similarity module, a VM template whose data and disk structure match respective data and disk structures of each of the VMs in the cluster, wherein the VM template is created based on the VMs in the cluster; and in response to a file operation involving a first one of the VM disks, defragmenting the first VM disk so that a disk structure of the first VM disk is the same as a disk structure of the VM template, wherein when the file operation is a file re-write operation, the operations further comprise moving file data to the same location the file data was in before the re-write operation was performed.”

This feature in light of other features, when considered as a whole, in the independent claims 1 and 9 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1 and 9. 
	The dependent claims depending upon claims 1 and 9 are also distinct from the prior art for the same reason.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163